EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claims 4 and 5, the term “claim 3” has been changed to --claim 1--.
The following is an examiner’s statement of reasons for allowance: claims 1, 11, 13, and 15 are allowable for setting forth an automated grooming appliance comprising a cutting head with a blade set having a width, a length setting unit, and a control unit for controlling the length setting unit, wherein the control unit is configured for setting the length setting unit to a selected value of a number of observed length values provided by the hairstyle model for the actual position and orientation, and for a given width extension of the blade set.
For example, Lauritsent (10,933,546) teaches an automated grooming appliance comprising a cutting head 2 with a blade set 22 having a width, a length setting unit 18, and a control unit 11 for controlling the length setting unit.
However, Lauritsen does not teach wherein the control unit is configured for setting the length setting unit to a selected value of a number of observed length values .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHONG H NGUYEN/Examiner, Art Unit 3724